DETAILED ACTION
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacPhail et al. (US Publication 2017/0030173 A1; herein “MacPhail”) in view of Least et al. (US Publication 2016/0032694 A1; herein “Least”) with the teachings of Modavi et al. (US Publication 2015/0345267 A1; herein “Modavi”).

	In regards to claim 1, MacPhail discloses: A method of injecting a fluid (i.e. at least fracturing fluid) into a well (well comprising wellbore wall 10) formed within a subterranean formation (8; at least abstract, paragraphs [0008 and 0154-0185] and figures 12 introduces “Fracturing fluid is pumped at high pressure down the string to exit the opened port of the selected regulator or regulators to make contact with the formation to cause the formation to fracture”; “After the string is set in the well, a fracturing fluid may be conveyed through the string 14 to hydraulically fracture, arrow F, the formation to form fracs 2”), the method comprising: 
	pumping the fluid into an interior of a tubular string (14) positioned within the well (at least paragraphs [0154-0185] and figures 12 introduces “Fracturing fluid is pumped at high pressure down the string to exit the opened port of the selected regulator or regulators to make contact with the formation to cause the formation to fracture”; “After the string is set in the well, a fracturing fluid may be conveyed through the string 14 to hydraulically fracture, arrow F, the formation to form fracs 2”); 
	controlling a flow rate of the fluid flowing from the interior of the tubular string to an exterior of the tubular string (i.e. annulus and formation) with a flow control device (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”); and 
	injecting the fluid into the subterranean formation from the well (at least paragraphs [0154-0185] and figures 12 introduces “Fracturing fluid is pumped at high pressure down the string to exit the opened port of the selected regulator or regulators to make contact with the formation to cause the formation to fracture”; “After the string is set in the well, a fracturing fluid may be conveyed through the string 14 to hydraulically fracture, arrow F, the formation to form fracs 2”).
	However, MacPhail appears to be silent in regards to: a non-Newtonian fluid;
	autonomously controlling a flow rate of the fluid flowing from the interior of the tubular string to an exterior of the tubular string with an autonomous flow control device that increases flow resistance as apparent viscosity of the fluid decreases.
	Nonetheless, the teachings of Least introduces an autonomous downhole injection flow controlling device. Least discloses: autonomously controlling a flow rate of the fluid flowing from the interior of the tubular string to an exterior of the tubular string (at least paragraph [0053] introduces “…although described in a production context, concepts herein can are applicable in other contexts, including injection (e.g., with the inflow control assemblies 16 as part of an injection string), well treatment (e.g., with the inflow control assemblies 16 as part of a treatment string) and/or other applications”) with an autonomous flow control device that increases flow resistance as apparent viscosity of the fluid decreases (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of MacPhail to include the teachings of Least, by modifying controlling a flow rate of the fluid flowing from the interior of the tubular string to an exterior of the tubular string with an flow control device taught by MacPhail to include for the flow control device to be autonomous, in which the autonomous flow control device increases flow resistance as apparent viscosity of the fluid decreases taught by Least to allow for balancing inflow of fluids along the length of the well (at least paragraph [0002]).
	Furthermore, the teachings of MacPhail in view of Least appear to be silent in regards to: a non-Newtonian fluid.
	The teachings of Modavi and MacPhail are from the same field of endeavor and used to solve the same problem, as the wellbore operation introduced within both the references are directed to using fracturing fluid to establish fluid communication downhole for hydrocarbon recovery purposes. Modavi introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of MacPhail in view of Least to include the teachings of Modavi, by modifying the fracturing fluid taught by MacPhail in view of Least to include for the fracturing fluid to be a non-Newtonian fluid taught by Modavi to allow for creating a fracture network within the subterranean formation for hydrocarbon recovery purposes (at least paragraphs [0005-0009]).

	In regards to claim 2, MacPhail further discloses: wherein controlling the flow rate of the fluid comprises adjusting the flow rate of the fluid through the flow control device (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises automatically adjusting the flow rate of the fluid through the autonomous flow control device based upon a viscosity of the fluid at the autonomous flow control device (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”). The teachings of Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	In regards to claim 3, MacPhail further discloses: wherein controlling the flow rate of the fluid comprises controlling the flow rate of the fluid flowing from the interior of the tubular string to the exterior of the tubular string (at least paragraphs [0038-0039] introduces the fluid flow from the internal flow path 11 to the annular opening 13, in light of the fluid flow arrows, as shown in at least figure 3A) with a plurality of flow control devices (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises autonomously controlling the flow rate of the fluid flowing (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”) from the interior of the tubular string to the exterior of the tubular string (at least paragraph [0053] introduces “…although described in a production context, concepts herein can are applicable in other contexts, including injection (e.g., with the inflow control assemblies 16 as part of an injection string), well treatment (e.g., with the inflow control assemblies 16 as part of a treatment string) and/or other applications”). The teachings of Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	In regards to claim 4, MacPhail further discloses: controlling the flow rate of the fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises balancing the flow rate of the fluid through the plurality of autonomous flow control devices to reduce a difference in flow rates through the plurality of autonomous flow control devices (at least paragraphs [0040, 0054, 0057] introduces “…flow rates through production (or injection) equipment may be more uniform (e.g., along a length or lengths of production tubing) as compared to conventional techniques”; “…the string 12 is used for injection of sweeping fluids (e.g., water, brine and/or other fluids) into the subterranean zone substantially uniformly, or in some other flow profile, along the length of the production/injection interval for the purpose of maintaining pressure in the subterranean zone and sweeping the zone's fluids to a specified location in the subterranean zone”; at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”). The teachings of Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	In regards to claim 5, MacPhail further discloses: controlling the flow rate of the fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid further comprises at least one of: increasing the flow rate through one of the autonomous flow control devices for a portion of the fluid comprising a higher viscosity; or decreasing the flow rate through another of the autonomous flow control devices for a portion of the fluid comprising a lower viscosity relative to the higher viscosity (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”). The teachings of Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	In regards to claim 6, MacPhail further discloses: controlling the flow rate of the fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises at least one of: decreasing the flow rate through one of the autonomous flow control devices positioned closer to a heel of the tubular string; or increasing the flow rate through another of the autonomous flow control devices positioned closer to a toe of the tubular string relative to the heel (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”; at least figures 1-2 introduces the plurality of flow control devices, e.g. 16, to be positioned closer to a toe, i.e. downhole end of the assembly, of the tubular string relative to the heel, i.e. deviating point of the assembly between the vertical and horizontal assembly lengths). The teachings of Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	In regards to claim 7, MacPhail further discloses: controlling the flow rate of the fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises controlling a flow resistance to the fluid flowing from the interior of the tubular string to the exterior of the tubular string with the autonomous flow control device (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”; at least paragraph [0058] introduces “The autonomous valve includes multiple passages, each having a different resistance to flow in relation to a characteristic of the fluid flow. The passages include fluid diodes that provide resistance to flow based on the density, viscosity, and/or velocity of the fluid they receive”). The teachings of Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	In regards to claim 8, Least further discloses: wherein the autonomous flow control device (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”) is positioned within a wall of the tubular string (at least paragraph [0074] and figure 3 introduces “…a flow control apparatus 305 is used as a coupling to connect (e.g., threadingly) ends 325 of two base pipes 314 that are part of a completion string in a wellbore 14”). 

	In regards to claim 9, Least further discloses: wherein the autonomous flow control device comprises one of a fluidic diode autonomous flow control device, a movable plate autonomous flow control device, a differential pressure autonomous flow control device, or a labyrinth-shaped autonomous flow control device (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”; at least paragraph [0058] introduces “The autonomous valve includes multiple passages, each having a different resistance to flow in relation to a characteristic of the fluid flow. The passages include fluid diodes that provide resistance to flow based on the density, viscosity, and/or velocity of the fluid they receive”).

	In regards to claim 11, Modavi further discloses: wherein the non-Newtonian fluid comprises at least one of an injection gel, an acid gel, a gravel pack gel, or a sealing gel (at least paragraph [0008] introduces “In such instances, a fracturing operation may be conducted. Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures”).

	In regards to claim 12, Least further discloses: wherein a viscosity of the fluid decreases as a flow rate for the fluid increases (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”). The teachings of Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	In regards to claim 13, MacPhail discloses: A method of pumping a fluid (i.e. at least fracturing fluid; at least abstract, paragraphs [0008 and 0154-0185] and figures 12 introduces “Fracturing fluid is pumped at high pressure down the string to exit the opened port of the selected regulator or regulators to make contact with the formation to cause the formation to fracture”; “After the string is set in the well, a fracturing fluid may be conveyed through the string 14 to hydraulically fracture, arrow F, the formation to form fracs 2”), the method comprising: 
	pumping the fluid into an interior of a tubular string (14); and 
	controlling a flow resistance to the fluid flowing from the interior of the tubular string to an exterior of the tubular string (i.e. annulus and formation) with a flow control device (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”).
	However, MacPhail appears to be silent in regards to: a non-Newtonian fluid;
	autonomously controlling a flow resistance to the fluid flowing from the interior of the tubular string to an exterior of the tubular string with an autonomous flow control device that increases flow resistance as apparent viscosity of the fluid decreases.
	The teachings of Least introduces an autonomous downhole injection flow controlling device. Least discloses: autonomously controlling a flow resistance to the fluid flowing from the interior of the tubular string to an exterior of the tubular string (at least paragraph [0053] introduces “…although described in a production context, concepts herein can are applicable in other contexts, including injection (e.g., with the inflow control assemblies 16 as part of an injection string), well treatment (e.g., with the inflow control assemblies 16 as part of a treatment string) and/or other applications”) with an autonomous flow control device that increases flow resistance as apparent viscosity of the fluid decreases (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of MacPhail to include the teachings of Least, by modifying controlling a flow rate of the fluid flowing from the interior of the tubular string to an exterior of the tubular string with an flow control device taught by MacPhail to include for the flow control device to be autonomous, in which the autonomous flow control device increases flow resistance as apparent viscosity of the fluid decreases taught by Least to allow for balancing inflow of fluids along the length of the well (at least paragraph [0002]).
	Furthermore, the teachings of MacPhail in view of Least appear to be silent in regards to: a non-Newtonian fluid.
	The teachings of Modavi and MacPhail are from the same field of endeavor and used to solve the same problem, as the wellbore operation introduced within both the references are directed to using fracturing fluid to establish fluid communication downhole for hydrocarbon recovery purposes. Modavi introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of MacPhail in view of Least to include the teachings of Modavi, by modifying the fracturing fluid taught by MacPhail in view of Least to include for the fracturing fluid to be a non-Newtonian fluid taught by Modavi to allow for creating a fracture network within the subterranean formation for hydrocarbon recovery purposes (at least paragraphs [0005-0009]).

	In regards to claim 14, MacPhail further discloses: wherein the tubular string is positioned within a well (well comprising wellbore wall 10) formed within a subterranean formation (8, as shown in at least figures 12).

	In regards to claim 15, MacPhail further discloses: the method further comprising injecting the fluid (i.e. at least fracturing fluid) into the subterranean formation (at least abstract, paragraphs [0008 and 0154-0185] and figures 12 introduces “Fracturing fluid is pumped at high pressure down the string to exit the opened port of the selected regulator or regulators to make contact with the formation to cause the formation to fracture”; “After the string is set in the well, a fracturing fluid may be conveyed through the string 14 to hydraulically fracture, arrow F, the formation to form fracs 2”). Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	In regards to claim 16, MacPhail further discloses: controlling the flow rate of the fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises at least one of: decreasing the flow rate through one of the autonomous flow control devices positioned closer to a heel of the tubular string; or increasing the flow rate through another of the autonomous flow control devices positioned closer to a toe of the tubular string relative to the heel (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”; at least figures 1-2 introduces the plurality of flow control devices, e.g. 16, to be positioned closer to a toe, i.e. downhole end of the assembly, of the tubular string relative to the heel, i.e. deviating point of the assembly between the vertical and horizontal assembly lengths). Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	In regards to claim 17, MacPhail further discloses: wherein controlling the flow rate of the fluid comprises adjusting the flow rate of the fluid through the flow control device (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises automatically adjusting the flow rate of the fluid through the autonomous flow control device based upon a viscosity of the fluid at the autonomous flow control device (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”). Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	In regards to claim 18, MacPhail further discloses: controlling the flow rate of the fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises autonomously controlling a flow resistance to the fluid flowing from the interior of the tubular string to the exterior of the tubular string with a plurality of autonomous flow control devices (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”; at least paragraph [0058] introduces “The autonomous valve includes multiple passages, each having a different resistance to flow in relation to a characteristic of the fluid flow. The passages include fluid diodes that provide resistance to flow based on the density, viscosity, and/or velocity of the fluid they receive”). Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	In regards to claim 19, MacPhail further discloses: controlling the flow rate of the fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises at least one of: increasing the flow rate through one of the autonomous flow control devices for a portion of the fluid comprising a higher viscosity; or decreasing the flow rate through another of the autonomous flow control devices for a portion of the fluid comprising a lower viscosity relative to the higher viscosity (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”). Modavi further introduces for fracturing fluid to be a non-Newtonian fluid (at least paragraph [0008] introduces “Hydraulic fracturing consists of injecting viscous fluids (usually shear thinning, non-Newtonian gels or emulsions) into a formation at such high pressures and rates that the reservoir rock will “part” and form a network of fractures. The fracturing fluid is typically mixed with a proppant material such as sand, ceramic beads, or other granular materials”).

	Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacPhail et al. (US Publication 2017/0030173 A1; herein “MacPhail”) in view of Least et al. (US Publication 2016/0032694 A1; herein “Least”) with the teachings Modavi et al. (US Publication 2015/0345267 A1; herein “Modavi”) and of Lesko et al. (US Publication 2016/0258264 A1; herein “Lesko”).

	In regards to claim 10, MacPhail in view of Least and Modavi discloses claim 1 above.
However, MacPhail in view of Least and Modavi appear to be silent in regards to: wherein the non-Newtonian fluid comprises a synthetic polymer comprising polyacrylamide.
Nonetheless, the teachings of Lesko introduces the use of different types of fracturing fluids within wellbores. Lesko discloses: wherein the non-Newtonian fluid comprises a synthetic polymer comprising polyacrylamide (at least paragraphs [0030-0032] introduces “…‘Treatment fluid’ or ‘fluid’ or ‘fracturing fluid’ (in context) refers to the entire treatment fluid, including any proppant, subproppant particles, liquid, etc”; “the treatment fluid may comprise a linear gel, e.g., water soluble polymers, such as hydroxyethylcellulose (HEC), guar, copolymers of polyacrylamide and their derivatives, e.g., acrylamido-methyl-propane sulfonate polymer (AMPS), or a viscoelastic surfactant system, e.g., a betaine, or the like”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of MacPhail in view of Least and Modavi in include the teachings of Lesko, by modifying the non-Newtonian fracturing fluid introduced within the wellbore taught by MacPhail in view of Least and Modavi to include for the non-Newtonian fracturing fluid to comprise polyacrylamide as taught by Lesko since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, doing so helps in controlling and enhancing the efficiency of producing the various fluids from the reservoir (paragraph [0001]).

	In regards to claim 20, MacPhail in view of Least and Modavi discloses claim 13 above.
	However, MacPhail in view of Least and Modavi appear to be silent in regards to: wherein the non-Newtonian fluid comprises a synthetic polymer comprising polyacrylamide.
Nonetheless, the teachings of Lesko introduces the use of different types of fracturing fluids within wellbores. Lesko discloses: wherein the non-Newtonian fluid comprises a synthetic polymer comprising polyacrylamide (at least paragraphs [0030-0032] introduces “…‘Treatment fluid’ or ‘fluid’ or ‘fracturing fluid’ (in context) refers to the entire treatment fluid, including any proppant, subproppant particles, liquid, etc”; “the treatment fluid may comprise a linear gel, e.g., water soluble polymers, such as hydroxyethylcellulose (HEC), guar, copolymers of polyacrylamide and their derivatives, e.g., acrylamido-methyl-propane sulfonate polymer (AMPS), or a viscoelastic surfactant system, e.g., a betaine, or the like”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of MacPhail in view of Least and Modavi in include the teachings of Lesko, by modifying the non-Newtonian fracturing fluid introduced within the wellbore taught by MacPhail in view of Least and Modavi to include for the non-Newtonian fracturing fluid to comprise polyacrylamide as taught by Lesko since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, doing so helps in controlling and enhancing the efficiency of producing the various fluids from the reservoir (paragraph [0001]).

Response to Arguments
Applicant’s arguments, filed 09/14/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Examiner notes that the instant application’s specification broadly discloses that “…the non-Newtonian fluid may be a stimulation fluid, a fracturing fluid, an acidizing fluid, and/or a sealing fluid” (at least paragraph [0020]). Examiner respectfully notes that though one of ordinary skill in the art would interpret a non-Newtonian fluid in the same context as Applicant, the MacPhail reference appears to be explicitly silent in regards to the fracturing fluid therein to be non-Newtonian. Nonetheless, the 35 U.S.C. 103 rejection herein has been modified to include the Modavi reference which explicitly teaches for fracturing fluid to non-Newtonian.

	 Furthermore, Applicant’s representative argues that “…there is no motivation for modifying MacPhail with the flow control apparatus 16 of Least because doing so would render MacPhail unsuitable for its intended purpose which requires selective introduction of injection fluid into particular desired injection zones, while shutting off other zones”. Examiner respectfully disagrees with Applicant’s representative’s assertion, as the teachings of McPhail introduces incorporating flow regulators 22 throughout the downhole tool to control fluid flow (e.g. rate of fluid flow). Paragraph [0062} of McPhail recites “A number of devices may be used for flow regulators 22, including for example sliding sleeves, tubing valves, chokes, remotely operated valves, and interval control valves. Remotely operated valves are valves that can be hydraulically, electrically, or otherwise controlled from a downhole location and/or the surface of the well opening. However, other devices that function in a similar manner as the aforementioned examples may also be used”. The Least reference was introduced to teach that it would be obvious to not only have a downhole flow regulator-type device (as disclosed in McPhail) to be automated, but also that it can respond to a change of specific downhole environmental fluid parameters (i.e. increasing flow resistance as apparent viscosity of the fluid decreases). With that being said, one of ordinary skill in the art would find it obvious to modify the features of Least to the invention of McPhail, as it would be considered to the very least an improvement for controlling fluid flow within the wellbore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676